WOODS, Circuit Judge
(dissenting). I am unable to concur in the reasoning and conclusion of the majority opinion, because, in the settlement of the insurance, it gives to the defendant, as a reinsurer as of the date of the cancellation of its policy, the entire benefit of the required deduction of one-fourth of the risk carried by the insured employer and of the 250,000 francs carried by the original insurer, the Brokers’ Society, whereas, construing all the contracts together, it seems to me clear that these deductions should be made for the proportionate benefit of all the reinsurers at the date of the ascertainment of the entire loss. Even if the latter construction of the contract be regarded doubtful, it should be preferred, since it produces a fair equality of burden, while giving the defendant the benefit of the entire deductions results in an inequality of burden, which could not have been in contemplation either when the defendant’s contract was made, or when it was canceled.
Elaboration is not attempted because it would be mere repetition of the full and strong reasoning of the District Judge.